COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-17-00122-CR


DONALD LEE BLACK                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE

                                     ----------

      FROM COUNTY CRIMINAL COURT NO. 5 OF TARRANT COUNTY
                   TRIAL COURT NO. 1472182

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered “Black’s Motion To Dismiss Appeal.”         The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). Because this court has not yet issued a decision in this case, we grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a), 43.2(f).

                                                   PER CURIAM


      1
       See Tex. R. App. P. 47.4.
PANEL: BIRDWELL, J.; KERR and PITTMAN, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 1, 2018




                             2